             MEMO
          Case       ENDORSED Document 10 Filed 05/26/20 Page 1 of 1
               1:20-cr-00137-ALC
                                       U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York

                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      April 14, 2020


BY ECF
The Honorable Andrew L. Carter
United States District Judge                                                            5/26/20
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

        Re:    United States v. Zain Hector, 20 Cr. 137 (ALC)

Dear Judge Carter:

        The Government respectfully submits this letter to request, with consent from the
defendant, to adjourn the status conference currently scheduled on April 15, 2020. The parties are
currently engaged in discussions regarding a potential pretrial disposition. Accordingly, the parties
believe that a 45-day adjournment of the status conference is warranted so that the parties may
continue their discussions.

        For the same reasons, the Government also respectfully moves to exclude time under the
Speedy Trial Act from April 13, 2020 to the next scheduled conference. The Government believes
that an exclusion of time is in the interest of justice. The defendant consents to the exclusion.



                                              Respectfully submitted,

                                              GEOFFREY S. BERMAN
                                              United States Attorney



                                          by: _____________________________
                                              Ni Qian
                                              Assistant United States Attorney
                                              (212) 637-2364
The application is granted. Status
Conference adjourned to 6/12/20
at 10:00 a.m. Time Excluded.
So Ordered.



                         4/14/20
